COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 Pulak K. Barua, a/k/a Pulak Kumar                                  No. 08-20-00216-CV
 Barua, et al.,                                   §
                                                                       Appeal from the
                   Appellant,                     §
                                                                     422ND District Court
 v.                                               §
                                                                 of Kaufman County, Texas
                                                  §
 Mabank Independent School District, et                               (TC# 102225-422)
 al.,                                             §

                   Appellee.                      §

                                              §
                                            ORDER

       Appellant has filed a motion to abate this appeal to allow him to find new counsel. The

motion is GRANTED. This appeal will be abated for 30 days to afford Appellant the

opportunity to obtain new counsel. Appellant’s brief will be due 30 days after this abatement is

lifted. If new counsel is obtained, they are to file an entry of appearance with the Court.

       IT IS SO ORDERED this 8th day of December, 2020.

                                              PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.